Matter of Sills (2017 NY Slip Op 00654)





Matter of Sills


2017 NY Slip Op 00654


Decided on February 1, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
BETSY BARROS, JJ.


2016-06568

[*1]In the Matter of Alan I. Sills, admitted as Alan Ira Sills, an attorney and counselor- at-law. Grievance Committee for the Ninth Judicial District, petitioner; Alan I. Sills, respondent. (Attorney Registration No. 1537141)

MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony conviction. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 18, 1970, under the name Alan Ira Sills.

Gary L. Casella, White Plains, NY (Forrest Strauss of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On March 24, 2016, the respondent pleaded guilty in the Supreme Court, New York County, to, inter alia, grand larceny in the second degree, a class C felony, in violation of Penal Law § 155.40. On May 17, 2016, the respondent was sentenced to five years' probation, and was assessed a $300 surcharge, a $50 DNA fee, and a crime victim assessment fee of $25. The Grievance Committee for the Ninth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. Although the motion was served upon the respondent, he has neither opposed the motion nor interposed any response thereto.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) is granted, to reflect the respondent's automatic disbarment as of March 24, 2016.
ENG, P.J., RIVERA, DILLON, BALKIN and BARROS, JJ., concur.
ORDERED that the petitioner's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Alan I. Sills, admitted as Alan Ira Sills, is disbarred, effective March 24, 2016, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Alan I. Sills, admitted as Alan Ira Sills, shall comply with this Court's rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR [*2]1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Alan I. Sills, admitted as Alan Ira Sills, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Alan I. Sills, admitted as Alan Ira Sills, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court